DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mitch Shapiro on 03/04/2022.
	Please amend the claims as follows:
	
1. (Currently Amended) A method of manufacturing an optical article comprising:
an output light flux generating process of generating an output light flux by inputting a light propagated from a light source to an output setting element having a repetition structure that generates a desired shape of output area and maintaining the desired shape of the output area for a desired period;
a cured layer forming process of forming a cured layer at an irradiation area that is formed in correspondence with the output area by introducing the output light flux through a projection optical system into a container in which light-curable resin is contained and a stage is arranged and condensing the output light flux; and
a first direction stage moving process of moving the stage in a desired distance along the first direction of the output flux propagating, wherein

the method further comprises an irradiation variation process that reduces the diffraction effect that comes from the repetition structure in the optical article, and 
the irradiation variation process is conducted by at least one of:
an output light flux diffusion by passing the output light flux through a diffusion element in a diffusion angle of 5 to 25 degrees that is arranged at the container or at the vicinity of the container;
a second direction stage movement by moving the stage in a second direction which is perpendicular to the first direction in the cured layer generating process;
a condensing position adjusting so that a condensing position of the output light flux by the projection optical system deviates from the position at which the cured layer is to be formed;
a magnification variation by varying a magnification of the projection optical system in each of the cured layer generating processes; and
a first direction stage moving distance setting in the first direction stage moving process by setting at least two different values.

2. (Canceled) 

4. (Currently Amended) The method of manufacturing an optical article according to claim [[2]]1, wherein
the diffusion angle of the output light flux passed through the diffusion element is in a diffusion angle of 8 to 12 degrees.

8. (Currently Amended) An optical shaping apparatus comprising a control system configured for performing the method of claim 1, and including:
[[a]]the light source;
the container that contains light-curable resin;
[[an]]the output setting element having [[a]]the repetition structure that receives [[a]]the light propagated from the light source and sets [[an]]the output light flux outputting toward the container;
[[a]]the stage the stage being movable along [[a]]the first direction of the output flux propagating, and the cured layer generated by curing the light-curable resin is formed on a surface thereof;
a stage driving mechanism that drives the stage;
[[a]]the projection optical system, the projection optical system forming the 
a first control unit, wherein

	a first controlling that performs to control the output setting element so as to generate [[a]]the desired shape of output area and maintainthe desired period; and
	a second controlling that performs to control the stage drive mechanism so as to move the stage in a desired distance in the first direction after elapsing the desired period, and
the optical shaping apparatus further comprises an irradiation variation device that reduces the diffraction effect that comes from repetition in the forming of the optical article.

9. (Currently Amended) The optical shaping apparatus according to claim 8, wherein
the irradiation variation device comprises at least one of:
	[[a]]the diffusion element to perform the light flux diffusion and being arranged at the container or at a position being equal to or less than 5 mm from a surface of the container,
	a second control unit that controls the second direction stage movement
the condensing position adjusting
	a fourth control unit controls the magnification varying; and
	a fifth control unit controls the first direction stage moving distance setting.


Election/Restrictions
Claim 1 allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 10/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/05/2021 is fully withdrawn.  Claims 8-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 and 3-15 are allowed because the prior art fails to teach or suggest the irradiation variation process is conducted by at least one of: an output light flux diffusion by passing the output light flux converged by the projection optical system through a diffusion element in a diffusion angle of 5 to 25 degrees that is arranged at the container or at the vicinity of the container; a second direction stage movement by moving the stage in a second direction which is perpendicular to the first direction in the cured layer generating process: a condensing position adjusting so that a condensing position of the output light flux by the projection optical system deviates from the position at which the cured layer is to be formed; a magnification variation by varying a magnification of the projection optical system in each of the cured layer generating processes; and a first direction stage moving distance setting in the first direction stage moving process by setting at least two different values.  In claim 1 it is specified that: after generating an output light flux by inputting a light propagated from a light source to an output setting element having a repetition structure, the output light flux is converged by a projection optical system and is then introduced into a container by passing through a diffusion element in a diffusion angle of 5 to 25 degrees, so that the output light flux is diffused moderately by the 
On the other hand, a light from a light source 8 in WO2015/072921A1, as shown in Fig. 1, passes through 1) an optical assembly 7, 2) a polariser 6, 3) a LCD 5 containing an array of individually addressable pixels, 4) a polariser 4, 5) a rigid transparent member 3, into a vessel 1. It follows that the light in WO2015/072921A1 passes through the optical assembly 7 and then enters the LCD 5 ( corresponding to the output setting element) that generates a desired shape of output area, and the light passed through the LCD 5 is not diffused and the contrast of the periodical refractive index distribution corresponding to the two-dimensional array of the LCD 5 which is formed in the irradiation area of the light-curable resin cannot reduce moderately.  Further, WO2015/072921A1 discloses that: if a coating is used, it should be chosen to minimize divergence of the beam produced by a pixel of the radiation module 10 as the beam undergoes refraction through the coating; preferably, the coating(s) result in pixel beams at the curing layer which have a surface area which is no more than 1.2x the LCD pixel surface area; this can 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743